DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 21 and similar claims 28 and 35 (6/4/21) have been fully considered and are persuasive.  The rejection of the claims are withdrawn. 

Allowable Subject Matter
Claims 20-41 and 43 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including identifying, by the server and based on the received terms of transcription of the utterance, an operation to be performed responsive to the utterance, wherein the operation to be performed responsive to the utterance comprises changing a state of an additional user device that is in addition to the first user device, determining, by the server, whether the identified operation can be performed by the first user device responsive to the utterance and without requesting information from the server, wherein determining the identified 
          Bliss (US PGPUB 2007/0276651 A1) discloses incrementally updating and expanding the speech grammar of a client device to broaden grammar coverage for adapting to a user's vocabulary and grammar over time and sending spoken utterance to the server upon identifying an unsuccessful speech recognition, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Newman (US PGPUB 2012/0179471 A1) discloses processing speech data both locally and remotely by different recognizers configured to be proficient at different speech recognition tasks and providing an update to grammar stored on a client device, 
          Jung (US PGPUB 2016/0322044 A1) discloses the use of networked user command recognition including changing states of connected devices according to received commands, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658